DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 August 2021 have been fully considered but they are not persuasive. See rejection below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US 2017/0346013 in view of Yan et al. US 2019/0067609.

    PNG
    media_image1.png
    329
    414
    media_image1.png
    Greyscale

Chung et al. Fig. 2
	Regarding claim 1, Chung et al. Fig. 2 discloses a thin-film device comprising: 
a stretchable elastomer substrate [0223]; and 
one or more thin-film transistor elements comprising a source electrode CNT S&D, a drain electrode CNT S&D, and a gate electrode CNT Gate formed of carbon nanotubes (CNTs) and comprising a stretchable hybrid gate dielectric (stretchable dielectric/DPP-based polymer), the one or more thin-film transistor elements each being printed on the stretchable elastomer substrate and forming one or more stretchable thin-film transistor elements.
Chung et al. does not expressly disclose the one or more thin-film transistor elements each being printed on the stretchable elastomer substrate. 
In analogous art, Yan et al. [0045] and [0087] teaches one or more thin-film transistor elements 11, 16, 17 each being printed on a plastic substrate 10. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to print the one or more thin-film transistor elements on a stretchable elastomer substrate of Yan et al. in place of coating and/or transferring 
It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06II], wherein it has been held that simple substitution of one known element for another to obtain predictable results is obvious. MPEP 2143(B). It is further held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. Chung et al. Fig. 2 teaches wherein the carbon nanotubes of the source electrode, the drain electrode, and the gate electrode are unsorted carbon nanotubes (CNT).  
Regarding claim 9, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. Chung et al. [00320], Figs. 10a, 10d teaches wherein the one or more stretchable thin-film transistor elements are stretchable beyond a 50% strain along a channel length.  
Regarding claim 10, Chung et al. modified by Yan et al. discloses the thin-film device of claim 9. Chung et al. [00320], Figs. 10a, 10d wherein the one or more stretchable thin-film transistor elements are stretchable beyond a 60% strain along the channel length.  
claim 11, Chung et al. modified by Yan et al. discloses the thin-film device of claim 9. Chung et al. [00320], Figs. 10a, 10d wherein the one or more stretchable thin-film transistor elements are stretchable beyond a 100% strain along the channel length.  
Regarding claim 12, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. Chung et al. [00320], Figs. 10a, 10d wherein the one or more stretchable thin-film transistor elements are stretchable beyond a 50% strain along a channel width.  
Regarding claim 13, Chung et al. modified by Yan et al. discloses the thin-film device of claim 12. Chung et al. [00320], Figs. 10a, 10d wherein the one or more stretchable thin-film transistor elements are stretchable beyond a 60% strain along the channel width.  
Regarding claim 14, Chung et al. modified by Yan et al. discloses the thin-film device of claim 10. Chung et al. [00320], Figs. 10a, 10d wherein the one or more stretchable thin-film transistor elements are stretchable beyond a 100% strain along the channel width.  

Claims 2, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. and Yan et al. as applied to claim 1 above, and further in view of Knutson et al. US 2013/0092931.
Regarding claim 2, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose wherein the stretchable hybrid gate dielectric comprises nanoparticles with high dielectric constant dispersed in a stretchable elastomer polymer matrix.  Knutson et al. Fig. 2, [0014] 
Regarding claim 3, Chung et al. modified by Yan et al. modified by Knutson et al. teaches the thin-film device of claim 2. Knutson et al. teaches [0014] known high dielectric materials (e.g., hafnium oxide, zirconium oxide, tantalum oxide, yttrium oxide, lanthanum oxide, barium zirconate titanate, and/or barium strontium titanate) and organic dielectrics (such as poly methyl methacrylate (PMMA), poly vinylphenol (PVP), various other polymers, benzocyclobutene (BCB), ultraviolet or thermal curable monomers, and/or the like) to form gate dielectric layers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try any of the materials for a gate insulator, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 5, Chung et al. modified by Yan et al. modified by Knutson et al. teaches the thin-film device of claim 2. Knutson et al. teaches [0014] wherein nanoparticles with high dielectric constant comprises strontium titanate (SrTiO3) nanoparticles, titanate (TiO2) nanoparticles, hafnium dioxide (HfO2) nanoparticles, zirconium dioxide (ZrO2) nanoparticles, or tantalum pentoxide (Ta205) nanoparticles.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. and Yan et al. as applied to claim 1 above, and further in view of Li US 2018/0323388.
	Regarding claim 6, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose wherein at least some of the carbon nanotubes extend between the source electrode and the drain electrode and comprise semiconducting single-walled carbon nanotubes.  In analogous art, Li Figs. 2a-2b teaches a thin film device that comprises a semiconducting single-walled carbon nanotubes channel extending between the source electrode and the drain electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Chung and Yan with semiconducting single-walled carbon nanotubes extending between the source electrode and the drain electrode as suggested by Li in order to provide a thin film device with high field emission mobility, low temperature fabrication, good stability, uniformity, scalability, flexibility, transparency, mechanical deformability, low voltage and low power, bendability and low cost.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. and Yan et al. as applied to claim 1 above, and further in view of Yamamoto et al. US 2018/0145259.
Regarding claim 8, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose a PDMS encapsulation layer encapsulating the one or more stretchable thin-film transistor elements. 
In analogous art, Yamamoto et al. Fig. 2, [0210]-[0215] discloses a transistor that includes an organic sealing layer that encapsulates the source, drain and gate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to encapsulate the source, drain and gate with an organic layer as suggested by Yamamoto et al. in the device of Chung and Yan to provide a durable thin film transistor. Although Chung and Yan modified by Yamamoto et al. does not disclose the exact material of the encapsulation layer as that claimed by the Applicant (i.e. PDMS), the material differences are considered obvious design choices and are not patentable unless unexpected results are obtained from these changes. It appears that these changes produce no functional differences and therefore would have been obvious before the effective filing date of the invention. See MPEP 2144.07
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. and Yan et al., as applied to claim 1 above and further in view of Sun et al. “Flexible high-performance carbon nanotube integrated circuits”, Nature nanotechnology letters, Vol. 6, March 2011, pp. 156-161.
Regarding claim 15, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose wherein the one or p. 158 teaches a CNT transistor and integrated circuits including an inverter. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teaching of Sun et al. for Chung et al. such that the CNT is connected to form an inventor for the purpose of providing an inverter exhibiting excellent transfer characteristics as taught by Sun et al.
Regarding claim 16, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose wherein the one or more thin-film transistor elements are connected to form a NOR gate. Sun et al. p. 159 teaches wherein the one or more thin-film transistor elements are connected to form a NOR gate.
Regarding claim 17, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose wherein the one or more thin-film transistor elements are connected to form a NAND gate. Sun et al. p. 159 teaches wherein the one or more thin-film transistor elements are connected to form a NAND gate.
Regarding claim 18, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose teach a plurality of stretchable thin-film transistor elements, wherein the plurality of stretchable thin-film transistor elements comprises an inverter, a NOR gate, and/or a NAND gate. Sun et al. pp. 158-159 teaches wherein the plurality of stretchable thin-film transistor elements comprises an inverter, a NOR gate, and/or a NAND gate.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. and Yan et al. as applied to claim 1 above, and further in view of Robinson et al. “Microstructured Silicone Substrate for Printable and Stretchable Metallic Films”, Langmuir 2011, 27, 8, 4279–4284.
	Regarding claim 19, Chung et al. modified by Yan et al. discloses the thin-film device of claim 1. The combination of references do not disclose wherein the stretchable elastomer substrate is a polydimethylsiloxane (PDMS) substrate, a silicone substrate, a polyurethaneacrylate (PUA) substrate, or a thermoplastic elastomer (TPE) substrate. In analogous art, Robinson et al. teaches stretchable elastomers such as PDMS as promising substrates as the foundation for microfabricated and printed elastic conductors to be implemented in electronic and microsystem applications as stretchable interconnects for stretchable circuitry and compliant electrodes for transistors.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the stretchable elastomer of Robinson for the stretchable elastomer of Chung and Yan for the purpose of using a versatile stretchable substrate for microelectronics. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record neither anticipates nor renders obvious the thin-film 3 nanoparticles are cubic phase BaTiO3 nanoparticles having a particle size of 50 nm.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898